ON APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE STATEMENT OF FACTS
BUTTS, Justice.
Appellant has moved for a 22-day extension of time in which to file his statement of facts. The motion is granted.
Final judgment in this case was signed on June 17,1986, and the appeal was due to be perfected by September 15, 1986. The cost bond was timely filed on August 28, 1986. TEX.R.APP.PROC. 41(a)(1). Since a timely motion for new trial was filed, the transcript and statement of facts were due to be filed by September 25, 1986. TEX.R. APP.PROC. 54(a). The transcript was timely filed, but the statement of facts has not yet been filed. Appellant’s motion for extension of time to file the statement of facts was filed timely on September 25, 1986. TEX.R.APP.PROC. 54(e). The motion is opposed by appellee.
Appellant alleges in his motion that the court reporter received both a verbal request for the preparation of the statement of facts and payment by check on September 19, 1986. The court reporter did not receive a written request for preparation of the statement of facts until September 22, 1986. The written request to the court reporter was due by September 15, 1986. TEX.R.APP.PROC. 53(a). Pursuant to Rule 54(c), appellant states that his request was delayed due to his financial inability to pay for the statement of facts. Appellant alleges that he used due diligence in securing funds to make the payment. He requests an extension of time to October 17, 1986, in which to file the statement of facts.
We hold that appellant has reasonably explained the late request to the court re*174porter and the need for an extension of time. Appellant’s motion is granted. The due date for the statement of facts is extended to October 17, 1986.